Filed Pursuant to Rule 424(b)(3) File Number: 333-174660 To the Shareholders of Allegiance Community Bank: A Merger Proposal — Your Vote Is Very Important On March 31, 2011, the board of directors of Allegiance Community Bank approved entering into a merger agreement among Allegiance Community Bank, BCB Bancorp, Inc. and BCB Community Bank pursuant to which Allegiance Community Bank will be merged with and into BCB Community Bank.Following the effective date of the merger, the separate existence of Allegiance Community Bank will cease.This document serves as Allegiance Community Bank’s proxy statement to shareholders for the purpose of asking you to consider and vote on the adoption of the merger agreement with BCB Bancorp, Inc. and BCB Community Bank.This document also serves as BCB Bancorp, Inc.’s prospectus for the offer and sale of its common stock to Allegiance Community Bank shareholders in connection with the merger. If the merger agreement is adopted by shareholders and the merger is subsequently completed, each outstanding share of Allegiance Community Bank common stock will be converted into the right to receive 0.35 share of BCB Bancorp common stock, subject to adjustment as described in the merger agreement and this document. The value of the merger consideration will fluctuate with the market price of BCB Bancorp, Inc.’s common stock and will not be adjusted to reflect stock price changes prior to the closing, except in the limited circumstance provided in the merger agreement.Based on the closing price of BCB Bancorp, Inc.’s common stock on the Nasdaq Global Market on April 4, 2011, the last trading day before public announcement of the merger agreement, the 0.35 exchange ratio represented approximately $3.61 in value for each share of Allegiance Community Bank’s common stock.Based on the closing price of BCB Bancorp’s common stock on August 11, 2011, the 0.35 exchange ratio represented approximately $3.36 in value for each share of Allegiance Community Bank’s common stock.You should obtain current stock price quotations for BCB Bancorp, Inc.’s common stock.BCB Bancorp common stock trades on the Nasdaq Global Market under the symbol “BCBP.” Allegiance Community Bank common stock is not actively traded and is not listed on a securities exchange.Allegiance Community Bank common stock is held by approximately 263 shareholders of record. Your board of directors has determined that the merger and the merger agreement are fair and in the best interests of Allegiance Community Bank and its shareholders and unanimously recommends that you vote “FOR” adoption of the merger agreement.The merger cannot be completed unless two-thirds of the issued and outstanding shares of common stock of Allegiance Community Bank vote to adopt the merger agreement.Whether or not you plan to attend the special meeting of shareholders, please take the time to vote by completing the enclosed proxy card and mailing it in the enclosed envelope.If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” adoption of the merger agreement.If you fail to vote, or you do not instruct your broker how to vote any shares held for you in “street name,” it will have the same effect as voting “AGAINST” the merger agreement. This proxy statement-prospectus gives you detailed information about the special meeting of shareholders to be held on September 21, 2011, the merger and other related matters. You should carefully read this entire document, including the appendices.In particular, you should carefully consider the discussion in the section entitled “Risk Factors” on page 13. On behalf of the board of directors, I thank you for your prompt attention to this important matter. /s/ Spencer B. Robbins Hon. Spencer B. Robbins Chairman of the Board Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in connection with the merger or determined if this document is accurate or complete.Any representation to the contrary is a criminal offense. The securities to be issued in connection with the merger are not savings accounts, deposits or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This document is dated August 11, 2011, and is first being mailed on or about August 19, 2011. ALLEGIANCE COMMUNITY BANK SOUTH ORANGE, NEW JERSEY 07079 NOTICE OF THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 21, 2011 NOTICE IS HEREBY GIVEN that a special meeting of the shareholders of Allegiance Community Bank will be held at the South Orange Performing Arts Center at One SOPAC Way, South Orange, New Jersey, at 4:00 p.m., New Jersey time, on September 21, 2011, for the following purposes: 1.To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger by and among BCB Bancorp, Inc., BCB Community Bank and Allegiance Community Bank, dated as of April 4, 2011, and the transactions contemplated by the merger agreement, as discussed in the attached proxy statement-prospectus. 2.To adjourn the special meeting, if necessary, to another time or place for the purpose of soliciting additional proxies in order to approve the merger agreement and the merger or otherwise. 3.To transact any other business that properly comes before the special meeting of shareholders, or any adjournments or postponements of the special meeting.The board of directors is not aware of any other business to come before the special meeting. The proposed merger is described in more detail in this proxy statement-prospectus, which you should read carefully in its entirety before voting.A copy of the merger agreement is attached as Appendix A to this document.Only Allegiance Community Bank shareholders of record as of the close of business on August 8, 2011, are entitled to notice of and to vote at the special meeting of shareholders or any adjournments of the special meeting. Your vote is very important.To ensure your representation at the special meeting of shareholders, please complete, execute and promptly mail your proxy card in the return envelope enclosed.This will not prevent you from voting in person, but it will help to secure a quorum and avoid added solicitation costs.Your proxy may be revoked at any time before it is voted. You are entitled to dissent to the merger and receive payment for your shares under Sections 17:9A-140 through 17:9A-145 of the New Jersey Banking Law.Any shareholder who wishes to exercise these rights must strictly comply with the procedures described in the accompanying proxy statement, including: (1) delivering to Allegiance Community Bank, at least three days before the vote on the merger agreement is taken at the special meeting of shareholders, written objection to the merger; (2) not voting such shareholder’s shares in favor of approval of the merger agreement; (3) within 30 days of the closing of the merger, the intent to demand payment for his, her, or its shares; and (4) strictly complying with all of the procedures required under Sections 17:9A-140 through 17:9A-145of the New Jersey Banking Law.We have included a copy of Sections 17:9A-140 through 17:9A-145 of the New Jersey Banking Law as Appendix C to the accompanying proxy statement. BY ORDER OF THE BOARD OF DIRECTORS /s/ Spencer B. Robbins South Orange, New Jersey Hon. Spencer B. Robbins August 19, 2011 Chairman of the Board ALLEGIANCE COMMUNITY BANK’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE MERGER AGREEMENT. PLEASE MARK, SIGN, DATE AND RETURN YOUR PROXY CARD PROMPTLY, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING OF SHAREHOLDERS. DO NOT SEND STOCK CERTIFICATES WITH THE PROXY CARD.UNDER SEPARATE COVER, WHICH WILL BE SENT FOLLOWING THE CLOSING OF THE MERGER, YOU WILL RECEIVE INSTRUCTIONS FOR DELIVERING YOUR STOCK CERTIFICATES. WHERE YOU CAN FIND MORE INFORMATION BCB Bancorp, Inc. files annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission.You may obtain copies of these documents by mail from the public reference room of the Securities and Exchange Commission at treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates. Please call the Securities and Exchange Commission at (800) SEC-0330 for further information on the public reference room.In addition, BCB Bancorp, Inc. files reports and other information with the Securities and Exchange Commission electronically, and the Securities and Exchange Commission maintains a web site located at http://www.sec.gov containing this information. This document incorporates by reference important business and financial information about BCB Bancorp, Inc. from documents that are not included in or delivered with this proxy statement-prospectus. These documents are available without charge to you upon written or oral request at the applicable company’s address and telephone number listed below: BCB Bancorp, Inc. 104-110 Avenue C Bayonne, New Jersey 07002 Attention:Donald Mindiak President and Chief Executive Officer Telephone: (201) 823-0700 Additional information about Allegiance Community Bank may be obtained by contacting David J. Onderko, President and Chief Executive Officer, 200 Valley Street, South Orange, New Jersey 07079, (973) 761-5553. To obtain timely delivery, you must request the information no later than September 7, 2011. BCB Bancorp, Inc. has filed a registration statement on Form S-4 to register with the Securities and Exchange Commission up to 800,000 shares of BCB Bancorp, Inc. common stock. This document is a part of that registration statement.As permitted by Securities and Exchange Commission rules, this document does not contain all of the information included in the registration statement or in the exhibits or schedules to the registration statement.You may read and copy the registration statement, including any amendments, schedules and exhibits at the addresses set forth above.Statements contained in this document as to the contents of any contract or other documents referred to in this document are not necessarily complete. In each case, you should refer to the copy of the applicable contract or other document filed as an exhibit to the registration statement.This document incorporates by reference documents that BCB Bancorp, Inc. has previously filed with the Securities and Exchange Commission.They contain important information about the companies and their financial condition. See “Incorporation of Certain Documents by Reference” on page 61. BCB Bancorp, Inc. common stock is traded on the Nasdaq Global Market under the symbol “BCBP.” Allegiance Community Bank common stock is not actively traded and is not listed on a securities exchange.Allegiance Community Bank common stock is held by approximately 263 shareholders of record. TABLE OF CONTENTS Page SUMMARY 3 Parties to the Merger 3 Allegiance Community Bank 4 What Allegiance Community Bank Shareholders Will Receive In the Merger 4 Material United States Federal Income Tax Consequences of the Merger 4 Your Board of Directors Unanimously Recommends Shareholder Adoption of the Merger 4 Opinion of Allegiance Community Bank’s Financial Advisor 5 Special Meeting of Shareholders of Allegiance Community Bank 5 Shareholder Vote Required 5 Holders of Allegiance Community Bank Common Stock Have Dissenters’ Rights 5 Interests of Allegiance Community Bank’s Directors and Officers In the Merger That Are Different From Yours 6 Regulatory Approvals Required For the Merger 6 Conditions to the Merger 6 No Solicitation 7 Termination of the Merger Agreement 8 Termination Fee 8 Comparison of Shareholders’ Rights 8 SELECTED HISTORICAL FINANCIAL DATA FOR BCB BANCORP, INC. AND FOR ALLEGIANCE COMMUNITY BANK 9 BCB Bancorp, Inc. 9 Allegiance Community Bank 11 RISK FACTORS 13 Risks related to the Merger 13 Risks related to BCB 16 ALLEGIANCE COMMUNITY BANK SPECIAL MEETING OF SHAREHOLDERS 19 Matter to be Considered 20 Proxy Card, Revocation of Proxy 20 Solicitation of Proxies 20 Record Date 20 Voting Rights, Quorum Requirements and Vote Required 21 Recommendation of the Board of Directors 21 THE MERGER AND THE MERGER AGREEMENT 22 General 22 The Parties 22 Allegiance Community Bank 23 Merger Consideration 23 Surrender of Stock Certificates 24 Background of the Merger 25 Recommendation of the Allegiance Community Bank Board of Directors and Reasons for the Merger 27 Fairness Opinion of Allegiance Community Bank’s Financial Advisor 29 Employee Matters 35 Dissenters’ Rights 35 Interests of Allegiance Community Bank’s Directors and Officers In the Merger That Are Different From Yours 37 Management and Operations of BCB Bank After the Merger 39 Effective Date of Merger 39 Conduct of Business Pending the Merger 39 Representations and Warranties 42 Conditions to the Merger 44 Regulatory Approvals Required for the Merger 45 No Solicitation 46 Termination; Amendment; Waiver 47 Fees and Expenses 49 Material United States Federal Income Tax Consequences of the Merger 49 Accounting Treatment 51 Stock Value and Dividend Information 52 COMPARISON OF SHAREHOLDERS’ RIGHTS 53 General 53 Comparison of Shareholders’ Rights 53 DESCRIPTION OF CAPITAL STOCK OF BCB BANCORP, INC. 55 General 55 Common Stock 55 Preferred Stock 56 CERTAIN PROVISIONS OF BCB BANCORP, INC. CERTIFICATE OF INCORPORATION AND BYLAWS 57 Provisions in BCB’s Certificate of Incorporation, Bylaws and Federal Law Affecting BCB’s Shareholders 57 Change of Control Regulations 58 EXPERTS 58 LEGAL OPINIONS 59 ADJOURNMENT OF THE SPECIAL MEETING 59 CERTAIN BENEFICIAL OWNERS OF ALLEGIANCE COMMUNITY BANK COMMON STOCK 60 Security Ownership of Management 60 Security Ownership of Certain Beneficial Owners 61 OTHER MATTERS 61 PROPOSALS FOR 2 61 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 61 FORWARD-LOOKING STATEMENTS 62 APPENDICES A. Agreement and Plan of Merger by and among BCB Bancorp, Inc., BCB Community Bank, and Allegiance Community Bank, dated as of April 4, 2011 A-1 B. Opinion of RP Financial, LC. B-1 C. Dissenters’ Rights pursuant to Sections 17:9A-140 through 17:9A-145 of the New Jersey Banking Law C-1 QUESTIONS AND ANSWERS ABOUT THE ALLEGIANCE COMMUNITY BANK SPECIAL MEETING OF SHAREHOLDERS The following are answers to certain questions that you may have regarding the special meeting.We urge you to read carefully the remainder of this document because the information in this section may not provide all that might be important to you in determining how to vote.Additional important information is also contained in the appendices to, and the documents incorporated by reference in, this document. Q:WHAT ARE HOLDERS OF ALLEGIANCE COMMUNITY BANK COMMON STOCK BEING ASKED TO VOTE ON? A:Holders of Allegiance Community Bank common stock are being asked to vote on the adoption of the merger agreement by and among BCB Bancorp, Inc.BCB Community Bank and Allegiance Community Bank, dated as of April 4, 2011 (the “Merger Agreement”), pursuant to which Allegiance Community Bank will be merged with and into BCB Community Bank (the “Merger”) and to approve the adjournment of the special meeting, if necessary, to solicit additional proxies in favor of adoption of the Merger Agreement. Q:WHAT DO I NEED TO DO NOW? A:After you have carefully read this document, you may vote by completing, signing, dating and returning your proxy card in the enclosed prepaid return envelope as soon as possible.This will enable your shares to be represented and voted at the special meeting. Q:WHY IS MY VOTE IMPORTANT? A:The Merger Agreement must be adopted by two-thirds of the issued and outstanding shares of Allegiance Community Bank common stock.A failure to vote will have the same effect as a vote against the Merger Agreement. Q:IF MY BROKER HOLDS MY SHARES IN “STREET NAME” WILL MY BROKER AUTOMATICALLY VOTE MY SHARES FOR ME? A:No.Your broker will not be able to vote your shares without instructions from you.You should instruct your broker to vote your shares, following the instructions your broker provides. Q:WHAT IF I FAIL TO INSTRUCT MY BROKER TO VOTE MY SHARES? A:If you fail to instruct your broker to vote your shares, the broker will submit an unvoted proxy (a broker non-vote) as to your shares.Broker non-votes will count towards determining that a quorum exists at the special meeting.However, broker non-votes will not count as a vote with respect to the Merger Agreement, and therefore will have the same effect as a vote against the Merger Agreement. Q:CAN I ATTEND THE SPECIAL MEETING AND VOTE MY SHARES IN PERSON? A:Yes.All shareholders are invited to attend the special meeting.Shareholders of record can vote in person at the special meeting by executing a proxy card.If a broker holds your shares in street name, then you are not the shareholder of record and you must ask your broker how you can vote your shares at the special meeting. 1 Q:CAN I CHANGE MY VOTE? A:Yes.If you have not voted through your broker, you can change your vote after you have sent in your proxy card by: · providing written notice to the Secretary of Allegiance Community Bank; · submitting a new proxy card (any earlier proxies will be revoked automatically); or · attending the special meeting and voting in person.Any earlier proxy will be revoked.However, simply attending the special meeting without voting will not revoke your proxy. If you have instructed a broker to vote your shares, you must follow your broker’s directions to change your vote. Q:SHOULD I SEND IN MY STOCK CERTIFICATES NOW? A:Please DO NOT send your stock certificates with your proxy card.Instructions will be sent to you under separate cover following completion of the Merger. Q:WHEN DO YOU EXPECT THE MERGER TO BE COMPLETED? A:BCB Bancorp, BCB Community Bank and Allegiance Community Bank currently expect to complete the Merger during the fourth quarter of 2011, assuming all of the conditions to completion of the Merger have been satisfied. Q:WHAT WILL SHAREHOLDERS OF ALLEGIANCE COMMUNITY BANK RECEIVE IN THE MERGER? A:If the Merger Agreement is approved and the Merger is subsequently completed, each outstanding share of Allegiance Community Bank common stock will be converted into the right to receive 0.35 share of BCB Bancorp common stock for each share of Allegiance Community Bank common stock, subject to adjustment as described in the Merger Agreement and in this document. Q:WHOM SHOULD I CALL WITH QUESTIONS? A:You should direct any questions regarding the special meeting of shareholders or the Merger to David J. Onderko, President and Chief Executive Officer, Allegiance Community Bank, 200 Valley Street, South Orange, New Jersey 07079, (973) 761-5553. 2 SUMMARY Allegiance Community Bank, BCB Bancorp, Inc. and BCB Community Bank have approved, subject to the approval of Allegiance Community Bank’s shareholders, a Merger Agreement, pursuant to which Allegiance Community Bank will merge with and into BCB Community Bank, and Allegiance Community Bank will cease to exist as a separate entity.This summary highlights selected information included in this document and does not contain all of the information that may be important to you. You should read this entire document and its appendices and the other documents to which we refer you before you decide how to vote with respect to the Merger Agreement. In addition, we incorporate by reference important business and financial information about BCB Bancorp, Inc. into this document. For a description of this information, see “Incorporation of Certain Documents by Reference” on page 61. You may obtain the information incorporated by reference into this document without charge by following the instructions in the section entitled “Where You Can Find More Information” on page i of this document. Each item in this summary includes a page reference directing you to a more complete description of that item. This document, including information included or incorporated by reference in this document, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to: (i) statements of goals, intentions and expectations; (ii) statements regarding business plans, prospects, growth and operating strategies; (iii) statements regarding the asset quality of loan and investment portfolios; (iv) statements regarding estimates of risks and future costs and benefits; and (v) other statements identified by words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” or words of similar meaning.These forward-looking statements are based on current beliefs and expectations of the management of BCB Bancorp, Inc., BCB Community Bank and Allegiance Community Bank and are inherently subject to significant business, economic and competitive uncertainties and contingencies, including those described in the section entitled “Risk Factors,” many of which are beyond the control of BCB Bancorp, Inc., BCB Community Bank and Allegiance Community Bank. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Actual results may differ materially from the anticipated results discussed in these forward-looking statements. See “Forward–Looking Statements” on page 62. The Merger Agreement is attached to this document as Appendix A.We encourage you to read this agreement carefully, as it is the legal document that governs the merger of Allegiance Community Bank with and into BCB Community Bank. Parties to the Merger (page 22) BCB Bancorp, Inc. BCB Community Bank BCB Bancorp, Inc. (“BCB”) is a New Jersey corporation, which on May 1, 2003, became the holding company parent of BCB Community Bank (“BCB Bank”).BCB has not engaged in any significant business activity other than owning all of the outstanding common stock of BCB Bank.BCB’s executive office is located at 104-110 Avenue C, Bayonne, New Jersey 07002.BCB’s telephone number is (201) 823-0700. At March 31, 2011, BCB had $1.1billion in consolidated assets, $878.9million in consolidated deposits and $100.0million in consolidated stockholders’ equity.BCB is subject to extensive regulation by the Board of Governors of the Federal Reserve System. BCB Bank, formerly known as Bayonne Community Bank, was chartered as a New Jersey bank on October 27, 2000, and BCB Bank opened for business on November 1, 2000.BCB Bank operates 3 through nine branches in Bayonne, Hoboken, Jersey City and Monroe Township, New Jersey, and through BCB’s executive office located at 104-110 Avenue C, Bayonne, New Jersey 07002. BCB Bank’s deposit accounts are insured by the Federal Deposit Insurance Corporation and BCB Bank is a member of the Federal Home Loan Bank System. Allegiance Community Bank (page 23) Allegiance Community Bank was founded in 2000 and headquartered at 200 Valley Street in South Orange, New Jersey. Allegiance Community Bank serves its customers through two offices located in South Orange and Woodbridge, New Jersey.It offers a variety of financial products for customers, businesses, and non-profit organizations. As of March 31, 2011, Allegiance Community Bank’s total assets, deposits, and shareholders’ equity were approximately $124.6 million, $103.2 million, and $7.2 million, respectively.Allegiance Community Bank’s principal executive office is located at 200 Valley Street, South Orange, New Jersey 07079 and the telephone number is (973) 761-5553. What Allegiance Community Bank Shareholders Will Receive in the Merger (page 23) If the Merger Agreement is approved and the Merger is subsequently completed, each outstanding share of Allegiance Community Bank common stock will be converted into the right to receive 0.35 share of BCB common stock, which is referred to as the exchange ratio, subject to adjustment under certain circumstances.If Allegiance Community Bank’s common shareholders’ equity, as adjusted in the Merger Agreement, falls below $6.65 million as of the month end prior to closing, the exchange ratio will be lowered according to a formula set forth in the Merger Agreement and this document. In the event of certain decreases in the stock price of BCB and the Nasdaq Bank Index, as described in the Merger Agreement and this document, Allegiance Community Bank may elect to terminate the Merger Agreement unless BCB elects to increase the exchange ratio. Material United States Federal Income Tax Consequences of the Merger (page 49) We expect that, for United States federal income tax purposes, you generally will not recognize any gain or loss with respect to your shares of Allegiance Community Bank common stock upon receiving shares of BCB common stock in the Merger, except with respect to any cash received in lieu of a fractional share interest in BCB common stock. You should read “Material United States Federal Income Tax Consequences of the Merger” starting on page 49 for a more complete discussion of the federal income tax consequences of the Merger. Tax matters can be complicated and the tax consequences of the Merger to you will depend on your particular tax situation. You should consult your tax advisor to fully understand the tax consequences of the Merger to you. Your Board of Directors Unanimously Recommends Shareholder Adoption of the Merger (page 27) Allegiance Community Bank’s board of directors after careful review and consideration of the terms of the Merger Agreement, approved entering into the Merger Agreement and all directors have agreed to vote shares of Allegiance Community Bank stock they own as of the record date in favor of the adoption of the Merger Agreement. Allegiance Community Bank’s board of directors believes that the Merger and the Merger Agreement are fair to and in the best interests of Allegiance Community Bank and its shareholders and unanimously recommends that you vote “FOR” approval and adoption of the Merger Agreement. See “Recommendation of the Allegiance Community Bank Board of Directors and Reasons for the Merger.” 4 Opinion of Allegiance Community Bank’s Financial Advisor (page 29 and Appendix B) On April 4, 2011, RP Financial, LC. (“RP Financial”) rendered its opinion to the board of directors of Allegiance Community Bank that as of the date of the opinion, and based upon and subject to the factors and assumptions set forth in the opinion, the exchange ratio in the proposed merger was fair, from a financial point of view, to Allegiance Community Bank’s shareholders.The full text of RP Financial’s written opinion, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with the opinion, is attached to this document as Appendix B.Allegiance Community Bank shareholders are urged to read the opinion in its entirety.RP Financial’s written opinion is addressed to the board of directors of Allegiance Community Bank, is directed only to the exchange ratio in the Merger and does not constitute a recommendation as to how any holder of Allegiance Community Bank common stock should vote with respect to the Merger or any other matter. Special Meeting of Shareholders of Allegiance Community Bank (page 19) Allegiance Community Bank will hold a special meeting of its shareholders on September 21, 2011, at 4:00 p.m., New Jersey time, at the South Orange Performing Arts Center at One SOPAC Way, South Orange, New Jersey.At the special meeting of shareholders, you will be asked to vote to approve and adopt the Merger Agreement. You may vote at the special meeting of shareholders if you owned shares of Allegiance Community Bank common stock at the close of business on the record date, August 8, 2011.On that date, there were 1,841,538 shares of Allegiance Community Bank common stock outstanding and entitled to vote at the special meeting of shareholders. You may cast one vote for each share of Allegiance Community Bank common stock you owned on the record date. Even if you expect to attend the special meeting of shareholders, Allegiance Community Bank recommends that you promptly complete and return your proxy card in the enclosed return envelope. Shareholder Vote Required (page 21) Approval and adoption of the Merger Agreement requires the affirmative vote of two-thirds of the holders of the shares of Allegiance Community Bank common stock issued and outstanding on the record date.A failure to vote or an abstention will have the same effect as a vote against the Merger.As of the record date, directors and executive officers of Allegiance Community Bank beneficially owned 742,689 shares of Allegiance Community Bank common stock (excluding exercisable stock options) entitled to vote at the special meeting of shareholders.This represents approximately 40.3% of the total votes entitled to be cast at the special meeting of shareholders. These individuals have agreed to vote “FOR” adoption of the Merger Agreement. Holders of Allegiance Community Bank Common Stock Have Dissenters’ Rights (page 35 and Appendix C) The holders of Allegiance Community Bank common stock are entitled to dissent from approval of the Merger and to receive the fair value of the shares if the Merger is consummated, provided they follow certain procedures.These procedures are described at page 35 in the section “Dissenters’ Rights” and are set forth in Appendix C hereto. 5 Interests of Allegiance Community Bank’s Directors and Officers In the Merger That Are Different From Yours (page 37) In considering the recommendation of the board of directors of Allegiance Community Bank to adopt the Merger Agreement, you should be aware that officers and directors of Allegiance Community Bank have compensation agreements or plans that give them interests in the Merger that are somewhat different from, or in addition to, their interests as Allegiance Community Bank shareholders. These interests and agreements include: · David Onderko, President and Chief Executive Officer of Allegiance Community Bank, and six other officers will receive payments and retain certain health and welfare benefits in the event of their termination of employment following the completion of the Merger; · Mr. Onderko has agreed to provide consulting services to BCB for three months following the completion of the Merger; · two directors of Allegiance Community Bank’s current board of directors, chosen at the sole discretion of BCB, will become members of the board of directors of BCB and BCB Bank upon the completion of the Merger; · directors of Allegiance Community Bank’s current board of directors who do not join the boards of BCB or BCB Bank will be appointed to an advisory board of BCB Bank; and · directors and officers of Allegiance Community Bank will be indemnified for three years by the combined company with respect to acts or omissions by them in their capacities as such prior to the completion of the Merger. Regulatory Approvals Required For the Merger (page 45) The Merger cannot be completed without the prior written approval of the Federal Deposit Insurance Corporation and the New Jersey Department of Banking and Insurance.BCB Bank is in the process of seeking these approvals.BCB Bank received the approval of the New Jersey Department of Banking and Insurance on July 19, 2011. While BCB Bank does not know of any reason why it would not be able to obtain the remaining approval in a timely manner, BCB Bank cannot assure you that this approval will occur or what the timing may be or that the remaining approval will not be subject to one or more conditions that affect the advisability of the Merger. Conditions to the Merger (page 44) Completion of the Merger depends on a number of conditions being satisfied or waived, including the following: · Allegiance Community Bank shareholders must have adopted the Merger Agreement by a vote of two-thirds of the outstanding shares of common stock; · there must be no order, decree or injunction by which the Merger is restrained or enjoined; · there must be no statute, rule or regulation in existence which prohibits or makes completion of the Merger illegal; 6 · the receipt of all regulatory approvals and other necessary approvals of governmental entities, including the Federal Deposit Insurance Corporation and the New Jersey Department of Banking and Insurance, and all statutory waiting periods must have expired; · BCB’s registration statement filed with the Securities and Exchange Commission of which this document is a part shall have become effective and no stop order suspending its effectiveness shall have been issued and no proceedings for that purpose shall have been initiated or threatened by the Securities and Exchange Commission; · the shares of BCB common stock to be issued to Allegiance Community Bank shareholders in the Merger must have been approved for listing on the Nasdaq Global Market and such shares must be delivered to the exchange agent before the closing date of the transaction; · the representations and warranties of the parties to the Merger Agreement must be, subject to certain limited exceptions, true and correct except to the extent that the failure of the representations and warranties to be so true and correct do not have and are not reasonably expected to have, individually or in the aggregate, a material adverse effect on Allegiance Community Bank or BCB, as appropriate; · Allegiance Bank and BCB must have performed in all material respects all obligations and complied in all material respects with all agreements or covenants to be performed or complied with by them at or prior to the closing date of the transaction; · Allegiance Bank and BCB must have obtained any and all material permits, authorizations, consents, waivers, clearances or approvals required for the lawful consummation of the Merger; · Neither BCB nor Allegiance Community Bank will have suffered a material adverse effect; and · As of the closing date of the transaction, unless required by bank regulators, Allegiance Community Bank will not have issued any preferred stock. BCB may terminate the Merger Agreement if holders of more than 10% of Allegiance Community Bank’s common stock exercise their right to dissent from approving the Merger and instead demand the fair value of their shares. Although BCB anticipates the closing will occur during the fourth quarter of 2011, because the satisfaction of certain of these conditions is beyond our control, BCB cannot be certain when, or if, the conditions to the Merger will be satisfied or waived or whether the Merger will be completed. No Solicitation (page 46) Subject to certain exceptions, Allegiance Community Bank has agreed not to initiate, solicit, induce or knowingly encourage any inquiries or the making of any proposal or offer from any third party relating to an acquisition of Allegiance Community Bank, or enter into an agreement relating to an acquisition proposal by a third party. Notwithstanding these restrictions, however, the Merger Agreement provides that, under specified circumstances, in response to an unsolicited acquisition proposal or inquiry from a third party which, in the good faith judgment of the Allegiance Community Bank board of directors, is or reasonably likely to result in a proposal which is superior to the Merger with BCB, 7 Allegiance Community Bank may furnish information regarding Allegiance Community Bank and participate in discussions and negotiations with such third party. Termination of the Merger Agreement (page 47) BCB and Allegiance Community Bank may mutually agree at any time to terminate the Merger Agreement without completing the merger, even if the Allegiance Community Bank shareholders have approved it.Also, either party may decide, without the consent of the other party, to terminate the Merger Agreement under specified circumstances, including if the Merger is not consummated by March 31, 2012, if the required regulatory approval is not received or if the shareholders of Allegiance Community Bank do not approve the Merger.In addition, either party may terminate the Merger Agreement if there is a breach of the agreement by the other party, including breaches of representations, warranties and covenants, unless the breach is capable of being cured by March 31, 2012, and is cured within 30 days of the notice of breach (provided that the terminating party is not then in material breach of the Merger Agreement), or such breach would cause the failure of conditions to the terminating party’s obligation to close.Allegiance Community Bank may terminate the Merger Agreement if BCB’s stock price and the Nasdaq Bank Index fall below thresholds set forth in the Merger Agreement and BCB does not increase the exchange ratio pursuant to a prescribed formula or, under certain limited circumstances, if Allegiance Community Bank has received a proposal which its board of directors determines is superior to the Merger with BCB. Termination Fee (page 48) If the Merger is terminated pursuant to specified situations in the Merger Agreement whereby Allegiance Community Bank accepts a “superior proposal,” as defined in the Merger Agreement, withdraws or modifies its recommendation of the Merger Agreement or enters into an acquisition proposal under certain circumstances, Allegiance Community Bank may be required to pay a termination fee to BCB of $350,000.Allegiance Community Bank agreed to this termination fee arrangement in order to induce BCB to enter into the Merger Agreement.The termination fee requirement may discourage other companies from trying or proposing to combine with Allegiance Community Bank before the Merger is completed. BCB as an inducement to Allegiance Community Bank to enter into the Merger Agreement will pay a termination fee of $350,000 to Allegiance Community Bank if BCB unilaterally decides not to complete the Merger following the satisfaction of all conditions to closing. Comparison of Shareholders’ Rights (page 53) The rights of Allegiance Community Bank shareholders who continue as BCB shareholders after the Merger will be governed by New Jersey corporate law and the certificate of incorporation and bylaws of BCB rather than by New Jersey banking law and the certificate of incorporation and bylaws of Allegiance Community Bank. 8 SELECTED HISTORICAL FINANCIAL DATA FOR BCB BANCORP, INC. AND FOR ALLEGIANCE COMMUNITY BANK BCB Bancorp, Inc. The following tables set forth selected consolidated historical financial and other data of BCB for the periods and as of the dates indicated.The information at and for the quarters ended March 31, 2011 and 2010 is unaudited.Information at December 31, 2010 and March 31, 2011, and for the year ended December 31, 2010, and three months ended March 31, 2011, reflect BCB’s acquisition of Pamrapo Bancorp, Inc., which was completed on July 6, 2010.Per share data has been adjusted for all periods to reflect the common stock dividends paid by BCB.Due to the relative size of Allegiance Community Bank as compared to BCB, Allegiance Community Bank is not considered a significant acquisition by BCB under Securities and Exchange Commission rules. At March 31, At December31, (In thousands) Total assets $ Cash and cash equivalents Securities, held to maturity Loans receivable Deposits Borrowings Stockholders’ equity For the Three Months Ended March 31, For the Year Ended December 31, (In thousands, except for per share amounts) Net interest income $ Provision for loan losses Non-interest income (loss) ) Non-interest expense Income tax provision Net income $ Net income per share: Basic $ Diluted $ Dividends declared per share $ 9 At or for the Three Months Ended March 31, At or for the Years Ended December31, Selected Financial Ratios and Other Data(1): Return on average assets (ratio of net income to average total assets) % Return on average shareholders’ equity (ratio of net income to average stockholders’ equity) 7.81 5.57 Non-interest income (loss) to average assets ) Non-interest expense to average assets Net interest rate spread during the period Net interest margin (net interest income to average interest earning assets) Ratio of average interest-earning assets to average interest-bearing liabilities Cash dividend payout ratio Asset Quality Ratios: Non-performing loans to total loans at end of period Non-performing loans to total assets at end of period Non-performing assets to total assets at end of period Allowance for loan losses to non-performing loans at end of period Allowance for loan losses to total loans at end of period Capital Ratios: Stockholders’ equity to total assets at end of period Average stockholders’ equity to average total assets Tier 1 capital to average assets Tier 1 capital to risk weighted assets Ratios for the three months ended March 31, 2011 and 2010 have been annualized. 10 Allegiance Community Bank The following tables set forth selected unaudited financial data of Allegiance Community Bank for the quarters ended March 31, 2011 and 2010 and audited historical financial data of Allegiance Community Bank for the years ended December 31, 2006 through December 31, 2010. At March 31, At December 31, (In thousands, except per share data) Selected financial condition data: Total assets $ Loans, net Securities available for sale Cash and due from banks Securities, restricted Deposits Borrowings Shareholders’ equity $ Common shares outstanding As of or for the Three Months Ended March 31, As of or for the Years Ended December 31, (In thousands, except per share data) Selected operations data: Interest income $ Interest expense Net interest income Provision for loan losses 25 30 Net interest income after provision for loan losses Other income 51 72 32 Non-interest expense Income (loss) before income taxes 11 ) ) ) Income taxes (benefit) — ) Net income (loss) $ $ $ $
